Reiber, C.J.,
¶21. dissenting. I agree that because defendant never objected at trial to admission of the hearsay evidence he can prevail only if we conclude that this is an extraordinary case involving manifest injustice. Unlike the majority, however, I conclude that plain error is conspicuously absent in this case. Indeed, a review of the record, particularly defendant’s own testimony, demonstrates unequivocally that defendant violated an express probation condition, and further that he failed to meet his burden *445of showing that the violation was beyond his control and therefore not willful. At the probation revocation hearing, defendant conceded his awareness of the express condition requiring him to successfully complete the substance-abuse treatment program. He also acknowledged engaging in confrontational behavior that resulted in the treatment center terminating him from the program. As permitted in probation proceedings, the district court allowed hearsay evidence concerning the alleged violation. For the most part, that evidence merely confirmed the undisputed fact that defendant had been terminated from the program and indicated general grounds for the termination. In light of defendant’s admissions during his testimony, the cumulative nature of the admitted hearsay evidence, and defendant’s failure to meet his burden of demonstrating that his conduct was beyond his control, there is no plain error, if any error at all. Accordingly, I respectfully dissent.
¶22. At the probation revocation hearing, defendant acknowledged in his direct testimony that he had been to court on alleged violations of probation four times in the past year, and that he was aware he would be in violation of his probation if he did not complete the substance-abuse treatment program. He also testified that he understood he had been terminated from the program for engaging in threatening behavior, and further that he knew exactly what incidents had led to the termination decision. Defendant then gave a detailed account of those incidents from his perspective.
¶ 23. Regarding the first incident, defendant acknowledged making a derogatory remark to a homosexual resident participating in the program — a person whom he further acknowledged had expressed great anxiety over being picked on at the facility. He also admitted that (1) following the incident, the resident informed a counselor that he felt threatened by defendant; (2) the counselor confronted defendant about the incident; and (3) defendant agreed to stay away from the resident in the future. The second incident concerned defendant making inappropriate comments to a female resident during a group discussion. Defendant admitted that several people in the group were upset by his comments, and that the woman to whom he directed the comments was “crazed” over his remarks.
¶ 24. Regarding the third incident that ultimately led to his discharge from the treatment program, defendant acknowledged *446confronting the same resident he was warned to stay away from to tell him of his displeasure about perceived insults and threats he had received from the resident and his “boyfriend.” Defendant conceded that he initiated the confrontation and informed the resident that he was “pissed . . . off” about the perceived insults and threats. He also acknowledged that immediately following the confrontation the resident went to the counselor, who shortly thereafter told defendant that his stay at the facility was “tenuous.” Moreover, by his own admission at the revocation hearing, defendant confided to the resident’s roommate shortly after the third incident that he was concerned about the resident reporting the confrontation to the counselor. He further testified that he himself approached the counselor shortly after the incident to present his side of the story. That same day, defendant was terminated from the program.
¶ 25. To be sure, defendant’s testimony was interspersed with a litany of excuses for each of the incidents — he meant the derogatory remark only as a joke, he did not mean to insult the woman in the group meeting, he never threatened anybody, etcetera. He also relied upon the testimony of the roommate of the resident he was accused of threatening — the same person he confided in following the incident. Apparently, the counselor did not believe him, however, and, as the majority acknowledges, neither did the district court. Indeed, in finding a probation violation, the court concluded that defendant engaged in the alleged confrontational behavior of his own volition despite being warned about it and told to stay away from the resident whom he later confronted. Noting that defendant was “agitated” and “angry” even when testifying about the conversation he had had with the resident, the court concluded that defendant was unwilling to acknowledge the threatening nature of his behavior at the facility.
¶ 26. Notwithstanding the district court’s findings regarding defendant’s testimony, the majority concludes that the court committed plain error by allowing the State to present evidence that merely stated what was obvious from defendant’s testimony — that defendant was terminated from the facility for engaging in inappropriate and threatening behavior. Apparently, the majority would have the district court hold a trial within a trial to determine the precise nature of the confrontational conversations between defendant and other residents — conversations to which even the counselor was not privy. I cannot agree. Defendant *447acknowledged that he was terminated from the program after (1) he angrily confronted a resident he was asked to stay away from, and (2) the counselor considered conflicting accounts of what happened. That is sufficient evidence, in and of itself, to support the district court’s finding that he violated a probation condition requiring him to successfully complete the program.
¶ 27. Following defendant’s testimony, the court admitted, without objection, a discharge report and testimony from defendant’s probation officer stating what the counselor had told the officer concerning the grounds for defendant’s discharge. The brief discharge report indicated that defendant had been terminated from the program for violating program rules by using inappropriate language and engaging in threatening behavior. Defendant’s probation officer briefly testified that defendant’s counselor told him of defendant’s counterproductive attitude and behavior, particularly with respect to one male and one female resident. He also testified that defendant had been warned on several occasions about his behavior but did not listen. Although the report and the probation officer’s testimony did not offer much detail as to exactly what behavior led to defendant’s discharge from the program, defendant’s own detailed testimony concerning the incidents revealed the basis for the discharge and rendered the hearsay evidence essentially cumulative in nature.
¶ 28. As the majority acknowledges, although a probationer has due process rights at a probation revocation hearing, the scope of those rights is not as extensive as those in a criminal proceeding. For example, the “right to confront adverse witnesses does not require the exclusion of all hearsay evidence” in probation proceedings. Reporter’s Notes, V.R.Cr.P. 32.1; see State v. Austin, 165 Vt. 389, 395, 685 A.2d 1076, 1080 (1996) (holding that the trial court may dispense with a probationer’s confrontation right and admit hearsay evidence upon a showing of good cause, which turns on the reliability of the proffered evidence); see also State v. James, 2002 ME 86, ¶¶ 10-11, 797 A.2d 732 (deciding to follow United States Supreme Court decisions allowing reliable hearsay evidence in probation hearings).
¶ 29. The majority also recognizes that a probationer objecting to the admission of hearsay evidence on confrontation grounds “must apprise the trier of fact of the possible violation, express a desire to question the witness, ask the State to produce the witness or show ‘good cause’ why the witness is not present, ask *448for a continuance, raise the confrontation issue, or object to the absence of the witness.” Austin, 165 Vt. at 392, 685 A.2d at 1078-79. We require a specific objection on confrontation grounds “because it triggers the consideration of a secondary issue, namely, whether circumstances making production of the witness difficult or impractical outweigh the parolee’s need to confront and cross-examine the witness.” Watker v. Vt. Parole Bd., 157 Vt. 72, 78, 596 A.2d 1277, 1281 (1991). Hence, “when ruling on the admissibility of hearsay evidence to which a probationer has objected on confrontation grounds, [a trial court] must make an explicit finding of good cause for dispensing with the probationer’s confrontation right and admitting the evidence against him.” Austin, 165 Vt. at 395, 685 A.2d at 1080 (emphasis added).
¶ 30. In this case, however, defendant did not make a timely objection to admission of the hearsay evidence, and thus the district court had no opportunity to weigh the bases for such an objection against any proffered reasons for not calling potential witnesses against defendant. Indeed, it is conceivable that the testimony of the counselor would have been more damaging than helpful to defendant. At best from defendant’s perspective, the counselor’s testimony would likely have elicited only further hearsay on what the resident and defendant had told him about their confrontation. In my view, the district court was not compelled to require testimony from the principle actors involved in the confrontations to try and determine who said what to whom. Defendant had already testified that he had engaged in confrontational behavior that led to his dismissal from the program. Thus, defendant’s own testimony corroborated the essential truth of the hearsay evidence.
¶ 31. One could argue that there was no error at all, let alone plain error, in admission of the unchallenged hearsay evidence. As the majority points out, the most important factor in determining good cause for allowing hearsay evidence in probation proceedings “is the reliability of the evidence offered by the State.” Austin, 165 Vt. at 396, 685 A.2d at 1081; see Bailey v. State, 612 A.2d 288, 293 (Md. 1992) (“In determining whether there is good cause to admit hearsay in a probation revocation hearing, it is obvious that the most important factor is the reliability of the proffered hearsay evidence.”). The reliability of evidence “is essentially a fact specific issue” within the trial court’s discretion, and therefore subject to reversal by this Court only upon a showing of an abuse *449of discretion. Bailey, 612 A.2d at 293. Further, as the majority acknowledges, the key factors in determining the reliability of hearsay evidence at a probation revocation hearing are (1) whether the hearsay evidence is corroborated in whole or in part by other evidence at the hearing, including the testimony of the probationer; (2) whether the hearsay is sufficiently detailed; (3) whether the source of the hearsay presents the possibility of bias or a motive to fabricate; and (4) whether the hearsay is being offered to prove a central issue in the case. See James, 2002 ME 86, ¶ 15; Bailey, 612 A.2d at 293.
¶ 32. In my view, these factors point towards admitting the hearsay evidence in this case because of its reliability. As described above, the hearsay evidence — a discharge summary report and the probation officer’s testimony concerning the reasons the counselor gave him for terminating defendant from the program — was essentially cumulative with respect to defendant’s own testimony, which acknowledged he was terminated for engaging in confrontational and threatening behavior. Cf. State v. Leggett, 167 Vt. 438, 443 n.6, 709 A.2d 491, 494 n.6 (1997) (noting that a probationer’s own implausible and inherently contradictory explanation of events can corroborate the State’s case); Watker, 157 Vt. at 77, 596 A.2d at 1280 (concluding that probationer’s acknowledgment of the victim being beaten “actually bolstered the hearsay evidence against him,” notwithstanding his self-serving assertion that he was not responsible for the beating). Moreover, although the hearsay evidence was not detailed, it was corroborated by defendant’s own detailed testimony.
¶ 33. Nor do I believe that the source of the hearsay evidence introduced here makes it inherently unreliable. Although the majority is correct that the hearsay evidence in this case includes subjective judgments and conclusions, I disagree that the discharge summary and the probation officer’s testimony regarding the counselor’s reason for the discharge are the equivalent of a police affidavit following an arrest. The potential bias that might be present in a police report because of the personal and adversarial relationship between a police officer and an arrested person, see Austin, 165 Vt. at 397, 685 A.2d at 1081-82, is not present with respect to the relationship between a counselor or probation officer and a probationer participating in a rehabilitative program. See Bailey, 612 A.2d at 295 (noting that a letter from a facility explaining why the defendant was discharged from its *450program was inherently reliable because of a lack of motive to fabricate the basis for the discharge). In any event, the salient effect of the hearsay evidence in this ease was to confirm that defendant had been terminated from the program for engaging in threatening behavior, which resulted in a violation of an express condition of his probation. This basic fact, although the central issue in the case, was undisputed and admitted by defendant.
¶ 34. Once the State demonstrated by a preponderance of the evidence, either through defendant’s testimony or otherwise, that defendant had violated a probation condition, the burden was on defendant to prove “ ‘that his failure to comply was not willful but rather resulted from factors beyond his control and through no fault of his own.’ ” Austin, 165 Vt. at 398, 685 A.2d at 1082 (quoting Bailey, 612 A.2d at 291) (internal citation omitted). Here, as in Bailey, defendant utterly failed to meet his burden of showing a nonwillful violation — indeed, his own testimony confirmed a willful violation. In Bailey, the defendant claimed that the court violated his confrontation rights at a probation revocation hearing by admitting a letter from a facility stating, among other things, the reasons for the defendant’s discharge from its program. In determining that there was good cause to admit the letter, the court concluded not only that the letter was inherently reliable and corroborated by the defendant’s own testimony, but also that the letter was admitted in support of the undisputed fact that the defendant had not successfully completed the program. Bailey, 612 A.2d at 295. In response to the defendant’s argument that the letter was offered to prove the additional proposition that the violation was not willful, the court reiterated that it was the defendant’s burden, not the State’s, to prove that the violation occurred through no fault of his own and therefore was not willful. Id.
¶ 35. The same is true here. The State plainly met its initial burden — through defendant’s own testimony — in showing that defendant had not successfully completed the program and thus had violated an express probation condition. The discharge summary report and the probation officer’s testimony merely confirmed this fact, the details of which were brought to light through defendant’s testimony. Thus, the hearsay evidence was admissible on that point. To the extent that the hearsay evidence could have been considered in determining the willfulness of the violation, it was defendant’s burden, not the State’s, to satisfy that *451burden — and defendant plainly failed to meet that burden. Indeed, on cross-examination, defendant backtracked from his statement that he had been warned about his behavior on only one occasion, admitting that his counselor had talked to him on a regular basis. As the district court found, defendant’s own testimony demonstrated that defendant purposely confronted a resident even after being told to stay away from him.
¶ 36. But even assuming that the district court erred in admitting the hearsay evidence, defendant did not object (unlike the defendant in Bailey), and there is no plain error. There is no precise standard for judging whether plain error exists — “we must examine the record in each case, and determine whether the error is so prejudicial that ‘it undermines confidence in the outcome of the trial.’ ” State v. Johnson, 158 Vt. 508, 513, 615 A.2d 132, 134 (1992) (quoting United States v. Sblendorio, 830 F.2d 1382, 1388 (7th Cir. 1987)). Because of defendant’s failure to object to the hearsay evidence, the district court did not have the opportunity to consider or make findings on the question we review for plain error on appeal — whether other evidence, including defendant’s testimony, corroborated the hearsay testimony and thus supported a finding of a probation violation. In these circumstances, it becomes this Court’s duty to “examine the record” and determine whether plain error exists. Johnson, 158 Vt. at 513, 615 A.2d at 134; see United States v. Young, 470 U.S. 1, 16 (1985) (reviewing court must evaluate claim of plain error against entire record of case).
¶ 37. As we have stated on numerous occasions, “[pjlain error exists only in exceptional circumstances where a failure to recognize error would result in a miscarriage of justice, or where there is glaring error so grave and serious that it strikes at the very heart of the defendant’s constitutional rights.” State v. Pelican, 160 Vt. 536, 538, 632 A.2d 24, 26 (1993) (quotation omitted). In this case, we should be even more reluctant to find plain error. As noted, probation proceedings are considered civil in nature and do not involve the full panoply of rights to which defendants are entitled in criminal trials. See State v. Kasper, 152 Vt. 435, 439, 566 A.2d 982, 985 (1989) (noting that “the scope of a probationer’s due process rights at [a probation revocation] hearing does not parallel the constitutional rights afforded a defendant during a criminal trial.”); State v. Schroeder, 149 Vt. 163, 163, 540 A.2d 647, 647 (1987) (per curiam) (holding that a parole or probation *452proceeding “is not the same as a criminal prosecution and that such a hearing is flexible enough to allow in evidence that would not be admissible in an adversary criminal proceeding”). Therefore, plain error should be found only when there is serious and flagrant error calling into question the very integrity of the trial. See 21 C. Wright & K. Graham, Federal Practice and Procedure § 5043, at 980 (2d ed. 2005) (plain error is rarely found in civil cases because the “parties have fewer constitutional rights to introduce or exclude evidence”).
¶ 38. In any event, regardless of which standard of plain error we apply, a careful review of the record reveals that there was no glaring error or manifest injustice at defendant’s hearing. Nor does allowing the discharge report or probation officer’s hearsay testimony undermine one’s confidence in the outcome of the hearing. Accordingly, I would hold that admission of the hearsay evidence in this case was not plain error, if any error at all.